Citation Nr: 1446688	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-33 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1962 to December 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009  rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a hearing conducted at the local RO in July 2014.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hearing loss disability for VA purposes was not present in service or for many years after discharge and it is not etiologically related to service.  


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by a letter mailed in November 2008, prior to the initial adjudication of the claim in February 2009.  

The record also reflects that the Veteran has been afforded an appropriate VA examination for the hearing loss claim.  The examiner who conducted the July 2010 VA examination had access to and reviewed the pertinent evidence in the claims file, provided a diagnosis with an etiology opinion and supported the opinion with a persuasive rationale.  The originating agency has obtained the service treatment records and identified VA and private post-service treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the hearing loss claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, the Board will address the merits of the Veteran's claim of entitlement to service connection for hearing loss.


Service connection criteria

In October 2008, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for hearing loss.  

The Veteran testified before the undersigned in July 2013 that he did not have hearing loss prior to his active duty service.  While in the Army, he reported he was exposed to the noise from self-propelled 105 millimeter howitzers which ran up and down in front of the Veteran's barracks firing their weapons all the time.  The Veteran did not remember problems with his hearing while on active duty.  After active duty, he worked at Burger King for a while, then went to school, became a surveyor and worked for the State of Florida.  Then he worked for Disney as an electrician.  He testified he was exposed to noise on post-service jobs but it was nothing like the noise from the 105's firing.  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In addition to the general service connection provisions, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  

The Board notes that for audiometric testing by VA on June 30, 1966 or earlier or by a service department October 31, 1967 or earlier it will be assumed that the report is in ASA (American Standards Association) units.  For reports after that date, it will be assumed that the audiometric testing is done in ISO (ANSI) (International Standards Organization) units.  Since the current definition for a hearing loss disability-found at 38 C.F.R. § 3.385 is based on ISO units, military audiograms from before November 1967 must be converted from ASA to ISO units.  The ASA units are converted to ISO by adding 15 dB to the finding at 500 Hz, 10 dB to the findings at 1,000 Hz, 2,000 Hz, and 3,000 Hz, and 5 dB to the finding at 4,000 Hz.

Analysis

The Board finds that service connection is not warranted for bilateral hearing loss  as the preponderance of the competent probative evidence demonstrates that the disorder is not etiologically linked to active duty service.  

The service treatment records were silent as to complaints of, diagnosis of or treatment for hearing loss.  

At the time of the Veteran's entrance examination in March 1962, the Veteran's hearing was only evaluated using whispered voice testing.  This evidence does not support or refute the Veteran's claim.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.) 

At the time of the Veteran's separation examination in October 1964, pure tone thresholds, in decibels, converted from ASA to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
Not reported
5
LEFT
20
10
10
Not reported
5

The Veteran completed a Report of Medical History in October 1964 wherein he denied having or ever having had ear, nose or throat trouble.  

There are no pertinent records dated within one year of the Veteran's discharge which document the presence of hearing loss to a compensable degree for VA purposes.  To the extent that the Veteran is alleging that he had hearing loss to a compensable degree within one year of discharge, the Board finds these allegations to be without probative value.  While the Veteran is competent to report on experiencing reduced audio acuity, he is not competent to quantify the extent of loss of acuity as this requires specialized medical testing.  The Board notes the Veteran did not file the current claim for compensation for hearing loss until more than 40 years after his discharge.  The Board finds it reasonable to assume that, if the Veteran had noticeable hearing loss at the time of discharge, he would have filed a claim for compensation at that time or somewhere closer to the time of his discharge.  The Board further notes the Veteran expressly denied experiencing ear problems on the Report of Medical History he completed in October 1964.  Based on the above, the Board finds the preponderance of the competent probative evidence of record demonstrates that the Veteran did not have hearing loss to a compensable degree within one year of discharge.  As such, service connection is not warranted for hearing loss on a presumptive basis.  

The first evidence of the presence of left ear hearing loss for VA purposes is dated in February 1993, assuming that the audiological testing met the requirements of 38 C.F.R. § 3.385.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
20
15
LEFT
30
20
10
25
40

Speech audiometry testing was not conducted.  

Subsequent audiological records seem to confirm the presence of hearing loss for VA purposes but it is not apparent if they complied with the requirements of 38 C.F.R. § 3.385.  

A VA audiological evaluation conducted in July 2010 confirms the presence of hearing loss for VA purposes.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
40
LEFT
15
10
10
55
40

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  

While the July 2010 audiological examination documents the presence of hearing loss for VA purposes, the examiner who conducted the examination provided an opinion that the hearing loss was not etiologically linked to the Veteran's active duty service.  At the time of the examination, the Veteran reported that he had had noise exposure during active duty from artillery weapons.  After discharge, he had exposure to machinery noise for six years working for the State of Florida and then worked for Disney World.  The examiner opined that the hearing loss was less likely as not that caused by or a result of military service.  The rationale provided was that the Veteran's hearing was normal in both ears at the time of the separation examination.  An Institute of Medicine study conducted in 2005 on Military and Noise Exposure was cited as indicating that there is no scientific evidence to support delayed onset of noise induced hearing loss.  The examiner conceded noise exposure during active duty but also found that the Veteran had a positive history of civilian noise exposure that may be contributing to the Veteran's current hearing loss.  

The Board finds that the etiology opinion included in the report of the July 2010 audiological examination should be given significant probative weight.  The examiner had access to and reviewed the pertinent evidence in the claims file.  A diagnosis of hearing loss was made and the opinion was advanced that the hearing loss was not linked to active duty.  The examiner provided a persuasive rationale for the etiology opinion, citing to treatise evidence as well as physical findings in the medical evidence.  The opinion was based on the Veteran's self-reported history.  

There is some evidence which links the current hearing loss for VA purposes to the Veteran's active duty service.  In September 2008, a private audiologist noted that the Veteran reported noise exposure during military service with minimal occupational noise exposure and no recreational noise exposure after discharge.  Testing was conducted and a diagnosis of moderately severe noise notch bilaterally was made.  The audiologist wrote that, given the configuration and severity of the audiological evaluation and the Veteran's reported history, it was at least as likely as not that the Veteran's bilateral hearing loss began secondary to military service.  The Board finds that this evidence should be given some probative weight.  However, the probative weight is less than that given to the report of the July 2010 VA examination as the private audiologist did not address the findings of the Institute of Medicine study conducted in 2005 on Military and Noise Exposure.  Furthermore, the private audiologist did not elaborate on why the "configuration" of the hearing loss was indicative of hearing loss which was due to military service.  Based on the above, the Board finds greater probative weight should be given to the report of the July 2010 VA examination over the etiology opinion provided by the private audiologist in September 2008.  

The Board notes there are lay statements from the Veteran's spouse and others which attest to the current presence of the Veteran's problems with hearing.  The fact that the Veteran currently has hearing loss for VA purposes is already established.  The statements were prepared many years after the Veteran's discharge and do not provide evidence linking the current hearing loss to active duty.  This evidence is not persuasive.  

The only other evidence which links hearing loss to active duty is the Veteran's allegations and testimony.  The Veteran is competent to provide evidence regarding the symptomology he experiences through his senses including hearing loss.  As set out above, he is not competent to quantify the extent of hearing loss he experiences in terms of Hertz.  Furthermore, the Board finds that providing an opinion as to the cause of hearing loss is not a simple medical determination and requires specialized training.  As such, the Veteran is not competent to provide evidence linking his current hearing loss to in-service noise exposure.  His opinion as to the etiology of his hearing loss is without probative value.  

The Board finds that the preponderance of the competent probative evidence of record demonstrates that the Veteran's current hearing loss is not linked to the Veteran's active duty service in any way.  Service connection is not warranted.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.



ORDER

Entitlement to service connection for hearing loss is not warranted.  The appeal is denied.  


REMAND

The Veteran is claiming that he has tinnitus as a result of exposure to acoustic trauma while on active duty.  He testified before the undersigned in July 2013 that, after being exposed to 105 millimeter artillery firing, his ears "were ringing like crazy, like a bell."  He also testified that he had "ringing in both ears and tinnitus in the left ear" and that the tinnitus began in the 1970's or 1980's.    

At the time of a July 2010 VA audiological evaluation, the examiner recorded that the Veteran's tinnitus had been longstanding with no event associated with the onset.  Bilateral subjective tinnitus was the pertinent diagnosis.  With regard to etiology, the examiner found it less likely than not that the tinnitus was linked to active duty service.  The rationale was that there was no significant hearing loss to support tinnitus and that the Veteran reported noticing the tinnitus onset with no event associated with the onset.  It was also observed that the Veteran had a history of civilian work noise exposure that may be a contributing to the tinnitus.  

The Board finds that the report of the July 2010 VA examination is not sufficient to determine the etiology of the tinnitus.  The examination report references that the Veteran had long standing tinnitus but did not indicate how long.  There is no quantification as to when the Veteran first experienced tinnitus.  There is no indication in the examination report that the Veteran reported his tinnitus did not begin during active duty.  The examiner wrote that there was no significant hearing loss to support tinnitus but, in the same report, the examiner wrote that the Veteran had been exposed to acoustic trauma while working as an artillery surveyor.  It is not apparent if this is an internally consistent finding: that the Veteran was exposed to acoustic trauma but did not have tinnitus.  Furthermore, the examiner was unable to address the fact that the Veteran testified that he had had ringing in his ears after exposure to the guns firing as this was first advanced at the time of the 2013 hearing.  As set out above, the Board notes the Veteran has reported he had had ringing in his ears after being exposed to the 105's and also seemed to make a subsequent distinction between ringing in the ears and tinnitus.  The Board notes that tinnitus consists, in part, of ringing in the ears.  The Veteran appears to be confused as to the symptoms of tinnitus and an elaboration is required as to the onset of the symptomology.  The examiner who conducted the July 2010 VA examination did not have all the facts or the corrects facts before him when forming his opinion as to the etiology of the tinnitus.  The Board finds that an addendum to the examination report should be prepared which addresses the discrepancies set out above.  This requires a remand to allow the RO to schedule the development.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the July 2010 VA audiological examination, or an appropriate substitute if unavailable, and request that an addendum be prepared regarding the etiology of the Veteran's tinnitus.  The entire claims file should be made available to the examiner for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred.  The examiner should inform the Veteran of the symptomology which encompasses tinnitus.  The examiner should prepare an addendum to the etiology opinion which takes into account the Veteran's self-reported history of experiencing tinnitus (ringing in his ears) during active duty and thereafter.  Inform the examiner that the Veteran is competent to report on experiencing ringing in the ears.  The examiner should explain the rationale behind his opinion that there was "no significant hearing loss to support the tinnitus."  If the examiner determines that he/she cannot provide the requested opinion without another examination of the Veteran, this should be arranged.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus was etiologically linked to his active duty service.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiners clinical experience, medical expertise, and established medical principles.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  The RO must notify the Veteran that it is his responsibility to report for an examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the claim of entitlement to service connection for tinnitus.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


